Per Curiam.

The declaration is certainly not in the usual form, it being common to allege notice, whereby the defendant became liable, and in consideration thereof promised, &c.
On a general demurrer, we must presume the plaintiff to be the lawful bearer of the note. When there is sufficient matter substantially alleged to entitle the plaintiff to his action, the declaration will be good on a general demurrer. On this ground we shall support this declaration ; but we wish practitioners would make it a *396rule to adhere to established forms in their declarations and pleadings. They would save much trouble to themselves and the Court.

Declaration adjudged good.